Case 2:20-cv-01504-JDC-KK Document 7 Filed 12/16/20 Page 1 of 1 PageID #: 73




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

CODY KELLEY                         *             CIVIL ACTION NO.: 20-cv-1504
                                    *
VERSUS                              *             JUDGE JAMES D. CAIN, JR.
                                    *
WALMART INC. AND HEWLETT-           *
PACKARD FINANCIAL SERVICES          *             MAGISTRATE KATHLEEN KAY
COMPANY                             *
*************************************


                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Considering the foregoing Joint Motion to Dismiss Defendant, Hewlett Packard Enterprise

Company, Without Prejudice filed by Plaintiff, Cody Kelley and Defendant Hewlett Packard

Enterprise Company (incorrectly referred to as “Hewlett-Packard Financial Services Company”);

       IT IS HEREBY ORDERED, ADJUGED and DECREED that the Motion is GRANTED,

and Hewlett Packard Enterprise Company (incorrectly referred to as “Hewlett-Packard Financial

Services Company”) and all claims against it are DISMISSED WITHOUT PREJUDICE, the

parties to bear their own costs.

       THUS DONE AND SIGNED in Chambers on this 16th day of December, 2020.




                                           __________________________________________
                                           JAMES D. CAIN, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              1
